UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4613


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OSCAR PACAS-RENDEROS, a/k/a Oscar Gonzalez, a/k/a Oscar Pacas-
Oranderas, a/k/a Baudillo Gonzalez, a/k/a Oscar Tapia,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:13-cr-00184-REP-1)


Submitted: April 19, 2018                                         Decided: May 7, 2018


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Alexandria, Virginia, Mary E. Maguire, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant.
Tracy Doherty-McCormick, Acting United States Attorney, Alexandria, Virginia, S.
David Schiller, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Pacas-Renderos, a native and citizen of El Salvador, appeals the 18-month

sentence imposed upon the revocation of his previously imposed 3-year term of

supervised release. There is no dispute that this sentence is within the properly calculated

sentencing range applicable to the greater of Pacas-Renderos’ two supervised release

violations.   Pacas-Renderos contends that this sentence is plainly procedurally

unreasonable because the district court did not specifically respond to his arguments for a

noncustodial punishment. * We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013); see

United States v. Slappy, 872 F.3d 202, 206 (4th Cir. 2017). We will affirm a revocation

sentence that “is within the prescribed statutory range and is not plainly unreasonable.”

United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). We first consider whether

the sentence imposed is procedurally and substantively unreasonable, applying the same

general considerations utilized in our evaluation of original criminal sentences. Id. at

438.   In this initial inquiry, the court “takes a more deferential appellate posture

concerning issues of fact and the exercise of discretion than reasonableness review for

guidelines sentences.” United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)


       *
          Pacas-Renderos also maintains that the district court clearly erred in its
characterization of his offense conduct, which was one reason the court identified to
justify the selected sentence. We disagree, finding no such error in the district court’s
characterization of Pacas-Renderos’ conduct.


                                             2
(internal quotation marks omitted). Only if we find the sentence unreasonable will we

consider whether it is “plainly so.” Id. at 657 (internal quotation marks omitted).

       A supervised release revocation sentence is procedurally reasonable if the district

court considered the policy statements contained in Chapter Seven of the Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable in revocation

proceedings. Crudup, 461 F.3d at 439. The district court also must provide a statement

of reasons for the sentence imposed, but that explanation “need not be as detailed or

specific when imposing a revocation sentence as it must be when imposing a post-

conviction sentence.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010). In

fashioning an appropriate sentence, “the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.”           U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2013). A revocation sentence is substantively

reasonable if the court “sufficiently state[s] a proper basis” for concluding the defendant

should receive the sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at

440.

       We have reviewed the record and conclude that Pacas-Renderos’ sentence is not

plainly procedurally unreasonable. The district court clearly stated that it selected this

sentence both to deter Pacas-Renderos from again illegally reentering the United States

and to protect the public from future crimes he might commit.              See 18 U.S.C.

§ 3553(a)(2)(B)-(C); 18 U.S.C. § 3583(e) (2012). The record also makes plain that the

court chose this sentence because Pacas-Renderos’ most recent illegal reentry into this

                                             3
country amounted to a significant breach of the court’s trust. See USSG ch. 7, pt.

A(3)(b). Given that the district court identified these proper and persuasive reasons for

the revocation sentence, we reject Pacas-Renderos’ claim that the court committed

reversible error.   Cf. Slappy, 872 F.3d at 208-10 (vacating revocation sentence and

remanding for resentencing because the district court not only failed to respond to

arguments in favor of a within-policy statement range sentence, but also did not explain

its reasons for imposing the “statutory maximum sentence” available in that case).

       We thus affirm the revocation judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            4